Exhibit 10.4

      

Newport  Capital  Consultants  Inc.

             CONSULTING AND INVESTMENT BANKING SERVICES

                 949-759-0439
                                                                                            gbryant@cox.net










Reddi Brake Supply Company

57 West 200 South, Suite 400

Salt Lake City, Utah







                                                                                      

                                                                       Consulting
Agreement




 This agreement made and entered on this 21st day of December, 2007 by and
between Newport Capital Consultants, Inc. ("NCC") 19 Island Vista, Newport
Beach, CA. 92657 and Reddi Brake Supply Company("the Company"),  located at the
address above.




WHEREAS, the Company desires to retain NCC and NCC agrees to provide its broker
relations program to the Company for the compensation that is listed herein.




NOW THEREFORE,  in consideration of the premises and the mutual covenants and
agreements herein contained, the parties agree as follows:




1)  The Company appoints NCC to provide a broker relations program to the
Company.




2)  NCC accepts the appointment and agrees to use its “best efforts” during the
term of this agreement to inform, follow up, and update select brokers and
market makers throughout the United States regarding the Company and it's
progress.  This shall be done via regular direct personal telephone contact,
face to face meetings, fax, mail, email or by means necessary to achieve the
goal of The Company.  NCC will also help the company to achieve a listing on the
Nasdaq or American Stock Exchange.




3)  The Company will: (a) Provide NCC with information about the Company and
keep NCC updated, including but not limited to:  copies of news or press
releases, published articles, financial statements, and SEC required filings.
(10Q's, 10K's, etc.)  (b) Send additional specific information to brokers as
requested by NCC.  (c)  Participate with NCC as a team member and cooperate with
NCC in the mutual effort to achieve the financial market related goals of the
Company.




4)  The Company will pay NCC all reasonable expenses, to be pre-approved by a
designated officer of the Company.








--------------------------------------------------------------------------------

5) Newport Capital Consultants agrees to be engaged by the Company after receipt
of 6,000,000 shares of the Company’s common stock.  The agreement shall be in
full force and effect for a period of two years expiring at the end of December
21, 2009.   

         

6)  This agreement may be terminated by either party at anytime for any reason
on 60 days notice.  Upon such termination, the Company will be responsible to
pay NCC all cash and securities earned as of such termination date and will
thereafter owe NCC no additional consideration.




7)  (a)

Introductions.  During the term of this Agreement, NCC agrees to introduce, from
time to time as NCC deems appropriate in its sole discretion, Client to one or
more investors or NASD member broker-dealers who may be interested in investing
in or arranging for others to invest in Client’s securities.  Client
acknowledges that neither NCC nor any of its principals hold any broker-dealer
registrations or salesperson licenses and that NCC intends to restrict its
activities hereunder so as to avoid the need or requirement to obtain any such
registrations or licenses.




(b)

No Agency.  NCCs sole and only role related to financing is that of an
introducer of investors or NASD member broker-dealers to Client.  NCC
acknowledges that it is not an agent or representative of Client and has no
authority to speak, act or negotiate on Client’s behalf other than to introduce
Client to certain investors or NASD member broker-dealers.  




(c)

Revision of Investor Materials. NCC agrees to review materials prepared by
Client for the purpose of investor consideration. NCC shall make appropriate
recommendations for refining said materials and assist Client in the revision
thereof. NCC also agrees to work with Client to create a PowerPoint presentation
suitable for investor review that incorporates some or most of the investor
materials provided by Client.

8)  Arbitration and Fees.  Any controversy or claim arising out of or relating
to this Agreement, or breach thereof, may be resolved by mutual agreement or, if
not, shall be settled in accordance with the arbitration rules of the American
Arbitration Association in Orange County, California.  Any decision issued
therefrom shall be binding upon the parties and shall be enforceable as a
judgment in any court of competent jurisdiction.  The prevailing party in such
arbitration or other proceeding shall be entitled, in addition to such other
relief as may be granted, to a reasonable sum as and for attorneys’ fees in such
arbitration or other proceeding which may be determined by the arbitrator or
other officer in such proceeding.  If collection is required for any payment not
made when due, the creditor shall collect statutory interest and the cost of
collection, including attorney’s fees whether or not court action is required
for enforcement.








2







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
day and year listed above.




If you agree to the foregoing, please sign where indicated below, email to
gbryant@cox.net or fax to 949 759-0171.  Please forward an "Original Copy" to me
at your earliest convenience.







/s/ Gary Bryant

-----------------------------------------------------




Gary Bryant, President

Newport Capital Consultants







/s/ Alexander H. Walker III

------------------------------------------------------

Alexander H. Walker III, President

Company: Reddi Brake Supply Company











3





